61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John BOWEN, II, d/b/a Marbo Limited;  Earl Wayne Burnette,Plaintiffs--Appellants,v.STATE FARM FIRE AND CASUALTY COMPANY, A stock company inBloomington, Illinois, Defendant--Appellee.John BOWEN, II, d/b/a Marbo Limited;  Earl Wayne Burnette,Plaintiffs--Appellants,v.STATE FARM FIRE AND CASUALTY COMPANY, A stock company inBloomington, Illinois, Defendant--Appellee.
Nos. 94-2431, 95-1358.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  July 18, 1995.

Appeals from the United States District Court for the Middle District of North Carolina, at Salisbury.  Norwood Carlton Tilley, Jr., District Judge.  (CA-4-170-4)
M.D.N.C.
DISMISSED.
John Bowen, II, Earl Wayne Burnette, appellants pro se.  Andrew Albert Vanore, III, Yates, McLamb & Weyher, Raleigh, NC, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders denying their motions to set aside the pretrial discovery order and vacating a prior dismissal of a claim for punitive damages.  (No. 94-2431).  Appellants also appeal from the district court's orders granting Appellees' motion for sanctions and affirming a magistrate judge's order denying Appellants' motion for an extension to respond to discovery requests.  (No. 95-1358).  We dismiss these appeals for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss these appeals as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 We grant Appellants' motion to consolidate appeals No. 94-2431 and No. 95-1358, and deny Appellants' motion to restrain the magistrate judge from issuing orders pending appellate review